The primary purpose of the plan of insurance involved in this action was to secure a loan to Herzl Congregation, to be paid off through a form of subscription by its various members, so that, at the end of ten years, the congregation would own its synagogue free of debt. Obviously, the payment of the subscriptions in full would not be sufficient to satisfy a sixty thousand dollar mortgage indebtedness and at the same time procure fully paid-up policies of insurance for the subscribers in the sum of seventy-five thousand dollars. To effect both purposes would, as suggested in the majority opinion, require that, "by some magic inhering in the insurance plan, money could be conjured out of the air." Respondent was a business man, operating a meat market, and I find nothing to indicate that he was susceptible to magic or believed in magical returns from insurance.
The primary question in the case is whether respondent was defrauded through misrepresentations made to him as to the nature of the insurance policy. Fraud must be established by evidence that is clear, cogent, and convincing. It may be that respondent did not fully comprehend all the details included in the plan by which the mortgage loan was to be effected. It may be, as the majority states, that "the promoters of the insurance plan had but a hazy conception of its realities." But mere lack of complete understanding, or even a misunderstanding, of details, is not sufficient *Page 184 
basis, under the circumstances here presented, for a finding of fraud. The parties concerned in the fruition of the particular plan were not dealing with each other with the idea of personal financial profit to themselves. They were mutually and primarily interested in formulating some plan by which they could preserve and retain the synagogue which they themselves or their predecessors had built. It was a worthy cause, involving mutual assistance and contribution.
The real reason for respondent's repudiation of his contract, as I read the record, is that, during the subscription campaign, a schism arose among the members regarding the doctrines of the congregation.
Herzl Congregation had at one time subscribed to the doctrines of orthodox Judaism. During the period of the campaign, a majority of its members converted it into what is termed a "Conservative Congregation." The difference between the two types of religion appears to be very distinct and substantial. This radical change of doctrine resulted in much bitterness of feeling among the members. The dissenting minority, of which respondent was one, being greatly dissatisfied with the turn of events, withdrew from the congregation and joined another of the orthodox type. Immediately thereafter, respondent stopped payment upon his subscription. His loyalty to his particular preference of religion may well be respected, and his right to withdraw from the congregation cannot be denied. But his obligations, voluntarily assumed, cannot thus be dissolved, nor can his charge of fraud against those whom he had abandoned be thus substantiated.
I dissent. *Page 185